y




                                       MANDATE

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-12-01160-CV

     FD FRONTIER DRILLING (CYPRUS), LTD; FRONTIER DRILLING USA, INC.;
    AND FRONTIER DRILLING AS; AND NOBLE DRILLING (U.S.), L.L.C., Appellants

                                              V.
                                 STEVE DIDMON, Appellee

      Appeal from the 334th District Court of Harris County. (Tr. Ct. No. 2011-00127).


TO THE 334TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 1st day of May 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                        This case is an appeal from the appealable interlocutory
                order signed by the trial court on December 5, 2012. After
                submitting the case on the appellate record and the arguments
                properly raised by the parties, the Court holds that there was
                reversible error in the trial court’s order. Accordingly, the
                Court reverses the trial court’s order and remands the case to
                the trial court for further proceedings.

                       The Court orders that the appellees, Steve Didmon, pay
                all appellate costs.

                       The Court orders that this decision be certified below
                for observance.
              Judgment rendered May 1, 2014.

              Panel consists of Chief Justice Radack and Justices Bland and
              Huddle. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT